PER CURIAM.
Appellant, James Roddenberry, appeals from an adult sentence rendered after he pled guilty to two counts of selling marijuana. Roddenberry was a juvenile at the time the offenses were committed. Appellant argues, and the state concedes, that the trial court erred in sentencing him as an adult without making the mandatory written factual findings concerning the suitability of adult sanctions required by section 39.059(7), Florida Statutes (1993). The importance of setting out the criteria in section 39.059(7) was recently reiterated by the Supreme Court of Florida in Troutman v. State, 630 So.2d 528 (Fla.1993).
Accordingly, appellant’s sentence is vacated and the case remanded for further proceedings.
STONE, FARMER and STEVENSON, JJ., concur.